—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Nassau County (Becker, J.), dated September 14, 1993, which denied her motion for summary judgment dismissing the complaint.
*767Ordered that the order is affirmed, with costs.
On the record before us, there is a question of fact as to whether the plaintiff sustained a serious injury within the meaning of Insurance Law § 5102. Accordingly, the Supreme Court properly denied the defendant’s motion for summary judgment dismissing the complaint. Bracken, J. P., Rosenblatt, Lawrence, Krausman and Goldstein, JJ., concur.